Mr. JUSTICE SIMKINS delivered the opinion of the court: Defendant-appellant Michael (Mike) DeLaughter was indicted in the circuit comt of Macon County for the crime of burglary allegedly committed on April 10, 1971. The defendant entered a plea of guilty to the charge on July 20, 1971, and was admitted to probation for a period of one year. On June 29, 1972, a Report of Violation of Probation was filed; the basis for the Petition being an allegation that defendant had committed the offense of burglary and theft over $150 on June 8, 1972. On September 11, 1972, defendant’s probation was revoked and an indeterminate sentence of 1 to 10 years was imposed. This appeal ensued. Defendant was tried before a jury and convicted of the offense of the burglary committed June 8, 1972 (the offense upon which the revocation of probation was bottomed) and sentenced to an indeterminate term of 2 to 10 years. The sole contention of the defendant in this appeal is that the basis of the revocation of his probation was an invalid conviction of the June 8, 1972 burglary. The conviction of this latter offense was the subject of a direct appeal to this Court. In an opinion bearing our agenda number 73-145, the conviction was affirmed. The revocation of defendant’s probation was therefore bottomed upon a valid conviction, and the judgment of the trial court is therefore affirmed. Judgment affirmed. CRAVEN, P. J., and TRAPP, J., concur.